Citation Nr: 9905478	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability (convalescent) 
rating under 38 C.F.R. § 4.30 following left knee surgery 
(partial medial meniscectomy) on August 15, 1996.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant served on active duty from April 1985 to 
October 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The evidence shows that the appellant had arthroscopy surgery 
on August 15, 1996, and that he returned to work on September 
2, 1996, a period of time that lasted less than one month.


CONCLUSION OF LAW

Legal entitlement to payment of a temporary total rating for 
convalescence purposes following left knee surgery on August 
15, 1996, is not established.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant facts are not in dispute and may be briefly set 
forth as follows:  The evidence of record reflects that the 
appellant injured his left knee at work on June 19, 1996, 
when he attempted to move a ladder.  His knee "popped out" 
of joint as he was squatting, resulting in severe pain over 
the medial joint space.  On the day of the injury, his friend 
drove him to the St. Vincent's Hospital Emergency Room where 
he was prescribed pain relief medications.  The next day, 
June 20th, he was evaluated at a VA outpatient clinic at 
which time it was noted that he had moderate swelling and 
some limitation of motion.  X-rays taken that day showed no 
evidence of fracture, arthritic change, or joint mice, but 
there was a five millimeters subluxation of the patella in 
relationship to the femur.  An MRI study completed on July 9, 
1996, showed a tear within the posterior horn of the medial 
meniscus of the appellant's left knee.

Thereafter, the evidence on file shows that he underwent 
arthroscopy with partial medial meniscectomy on August 15, 
1996.  For follow-up, he was seen on August 22, 1996, at 
which time it was noted that he was "doing well" based on 
the fact that he had well-healed portal sites and no evidence 
of crepitus or popping.  However, he had some effusion (1+) 
and limited range of motion in the left knee (0 to 100 
degrees).  For treatment purposes, he was given a brace, 
crutches, and scheduled to undergo physical therapy.  The 
same day, August 22nd, he was seen by a physical therapist 
and provided instructions on performing range of 
motion/strengthening exercises at home.  The physical 
therapist noted that he performed the exercises well and that 
he understood his instructions.  No additional follow-up 
treatment for his surgery is shown by the evidence on file.  
A report dated August 27, 1996, indicated that the appellant 
called to cancel an appointment regarding eligibility for a 
clothing allowance because he had just started to wear his 
brace and as a result, he had not worn out any of his 
clothes.

In support of his claim, the appellant submitted a statement 
from the VA surgeon who performed his knee surgery.  The 
statement, dated November 12, 1996, reflected the following:

[The appellant] underwent left knee 
arthroscopy with partial medical 
menisectomy [sic] on 8/15/96 for an 
injury sustained 6/18/96.  He was unable 
to work from 6/18/96 - 8/26/96 at which 
time he was released from our care.  
Please assist him with convalescence pay.

On appeal to the Board, the appellant argued that he was 
entitled to Paragraph 30 benefits because he was out of work 
from the time of his injury in June 1996 until he returned to 
work on September 2, 1996, at which time he was given light 
duty assignments.  He requested payment of lost wages in the 
amount of $1,457.50 for the period beginning June 16, 1996, 
and ending August 30, 1996.  He indicated that he was under a 
doctor's care for his left knee injury during the 
aforementioned period of time, as detailed above, and could 
not return to work.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30 (1998).  Total ratings will be assigned under 
this section if treatment for a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the continued use of a wheelchair 
or crutches; or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a) (1998).

In view of the above, it is clear that the appellant's left 
knee surgery on August 15, 1996, and follow-up treatment for 
same does not fall within the scope of medical treatment for 
which entitlement to Paragraph 30 benefits is awarded.  
Section 4.30 states that benefits under this section are 
initially awarded for 1, 2 or 3 months effective from the 
first day of the month following the medical treatment that 
required a period of convalescence.  Extensions may be 
awarded if the requirements under section 4.30(b) are 
satisfied.  In this case, the evidence shows that the 
appellant had arthroscopy surgery on August 15, 1996, and 
that he returned to work on September 2, 1996, a period of 
time that lasted less than one month.  Therefore, basic 
entitlement to compensation under 38 C.F.R. § 4.30 is not 
established because this section requires as a prerequisite 
that the medical treatment for which the benefits are sought 
necessitated a month or more of convalescence following the 
treatment.

The appellant's contentions on appeal as well as the November 
1996 statement from the VA surgeon are not dispositive to the 
outcome of this appeal.  Paragraph 30 benefits are not 
awarded for periods of time that preceded the medical 
treatment which resulted in a period of convalescence.  Thus, 
the fact that he was out of work beginning in June 1996 due 
to the knee injury has no actual relevance to the claim for 
Paragraph 30 benefits on account of the August 15, 1996 
surgery.  The Board is not free to ignore or make exceptions 
to laws passed by Congress or the regulations of the 
Secretary to implement such laws.  38 U.S.C.A. § 7104 (West 
1991).  In this instance, the applicable law is specific as 
to the criteria for the benefits sought on appeal.  In the 
absence of proof of at least one month's convalescence 
following the left knee surgery on August 15, 1996, the plain 
language of 38 C.F.R. § 4.30 does not provide entitlement to 
payment of additional VA disability compensation benefits.

Accordingly, as the legal criteria necessary to establish 
entitlement to payment of Paragraph 30 benefits based on the 
appellant's left knee surgery on August 15, 1996, have not 
been met, there is no basis for a grant of these benefits, 
and the appellant's claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Entitlement to payment of a temporary total rating for 
convalescence purposes following left knee surgery on August 
15, 1996, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 4 -


